Citation Nr: 0842616	
Decision Date: 12/11/08    Archive Date: 12/17/08

DOCKET NO.  05-26 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased rating for service-connected pes 
planus, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel







INTRODUCTION

The veteran served on active duty from November 1992 to 
November 1996. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, which denied the above claim. 

In January 2005, the veteran submitted a claim for service 
connection for a bronchial condition secondary to his 
service-connected rhinitis and for a bilateral ankle 
condition secondary to his service-connected pes planus.  
Additionally, in June 2005, the veteran submitted a claim for 
at least one month of temporary total disability due to 
surgery performed on July 22, 2005.  These matters are 
referred to the RO for appropriate action.


FINDING OF FACT

The veteran's bilateral pes planus results in pain, swelling 
on use, and calluses.


CONCLUSION OF LAW

The criteria for a 30 percent rating for the veteran's 
bilateral pes planus have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 
(DC) 5276 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Generally, a claimant for a higher VA disability rating will 
be presumed to be seeking the maximum benefit allowed by law 
and regulation, and it follows that such a claim remains in 
controversy where less than the maximum available benefit is 
awarded.  AB v. Brown, 6 Vet.App. 35, 38 (1993).  In this 
case, however, the veteran's August 2005 substantive appeal 
and his representative's November 2008 Written Brief 
Presentation explicitly identified the veteran's appeal as 
seeking a 30 percent rating.  Accordingly, the award of a 30 
percent rating constitutes a full grant of the benefit sought 
and further discussion of the VCAA duties is unnecessary at 
this time.

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.1 (2008).  An evaluation of 
the level of disability present includes consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10 
(2008).  

Separate diagnostic codes identify the various disabilities.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  38 C.F.R. § 4.7 (2008).  
Otherwise, the lower rating will be assigned.  Id.  

The veteran bears the burden of presenting and supporting his 
claim for benefits.  38 U.S.C.A. § 5107(a) (West 2002).  In 
its evaluation, the Board considers all information and lay 
and medical evidence of record.  38 U.S.C.A. § 5107(b) (West 
2002).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the Board gives the benefit of the 
doubt to the claimant.  Id.  

When service connection has been in effect for many years, 
the primary concern for the Board is the current level of 
disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
Yet, the relevant temporal focus for adjudicating an 
increased rating claim is on the evidence establishing the 
state of the disability from the time period one year before 
the claim was filed until a final decision is issued.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  Thus, staged ratings 
may be assigned if the severity of the disability changes 
during the relevant rating period.  

The veteran was initially granted service connection for pes 
planus in an August 2000 rating decision and was assigned a 
10 percent disability rating under DC 5276, effective on 
November 23, 1999.  He submitted a claim for an increased 
rating in July 2003 and maintains that the symptoms 
associated with his pes planus more closely resemble the 
criteria for a 30 percent rating.  

The veteran's foot disability has been evaluated as 10 
percent disabling pursuant to DC 5276.  The current 10 
percent rating contemplates moderate symptoms of pes planus, 
with the weight-bearing line over or medial to the great toe, 
inward bowing of the tendo Achilles, and pain on manipulation 
and use of the feet.  38 C.F.R. § 4.71a, DC 5276 (2008).  
Severe pes planus with objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and use 
accentuated, indication of swelling on use, and 
characteristic callosities warrants a 20 percent evaluation 
for unilateral involvement, and a 30 percent evaluation for 
bilateral involvement.  Id.  Pronounced pes planus manifested 
by marked pronation, extreme tenderness of plantar surfaces 
of the feet, marked inward displacement and severe spasm of 
the tendo Achilles on manipulation, not improved with 
orthopedic shoes or appliances, warrants a 30 percent 
evaluation for unilateral involvement and a 50 percent rating 
for bilateral involvement.  Id.

In evaluating musculoskeletal disabilities, the Board must 
assess functional impairment and determine the extent to 
which a service connected disability adversely affects the 
ability of the body to function under the ordinary conditions 
of daily life, including employment.  38 C.F.R. § 4.10 
(2008).   The schedule of ratings, does not define the terms 
"slight," "moderate," and "severe;" rather than applying 
a mechanical formula to make a determination, the Board 
evaluates all of the evidence such that decisions are 
"equitable and just."  38 C.F.R. § 4.6 (2008).  

The evidence of record, including a VA examination report, 
private treatment records, and VA treatment records, 
indicates that the veteran's bilateral pes planus more 
closely approximates the criteria for a 30 percent rating.  

The veteran underwent a VA examination in November 2003, when 
he reported that he had pain under his feet when walking.   
On examination, the examiner noted mild edema and tenderness 
on the plantar surface of the feet.  The veteran was 
diagnosed with bilateral flat feet and mild plantar 
fasciitis.   

VA treatment records indicate that the veteran began 
receiving treatment for his pes planus in October 2003.  
During treatment, the veteran has repeatedly reported having 
painful arches and has been noted to have diffuse pain on 
palpation of the arches.  In March 2005, the veteran reported 
that in his job as a postal deliveryman, he was on his feet 
all day, causing pain in his arches and swelling in both of 
his feet by the end of the day.  In May 2005, the veteran 
sought treatment for painful calluses on the bottom of both 
feet, which he reported had been present for two years.  The 
veteran also reported that he had pain in his feet when 
walking and standing.  In June 2005, the veteran was noted to 
have painful calluses on both feet, as well as diffuse pain 
on palpation of the plantarmedial heel bilaterally; he was 
diagnosed with calluses.   In July 2005, when the veteran 
underwent a plantar fascia release with calcaneal 
decompression, the doctor noted that the veteran's exercise 
was limited by pain in his heel.  Additionally, treatment 
records indicate that the veteran's pes planus is being 
treated with compression stockings, custom molded orthotics, 
and custom made ambulator shoes.    

Finally, during private treatment with Peter Wolstein, D.P.M. 
and J. Andrade, M.D. since February 2005, the veteran has 
reported having painful feet on several occasions.  

Based on this record, the Board finds that the veteran's 
bilateral pes planus more nearly approximates the criteria 
for a 30 percent rating under DC 5276, which contemplates 
severe symptoms.  See 38 C.F.R. § 4.71a, DC 5276 (2008).  
During VA treatment, the veteran has consistently reported 
having pain on palpation, tenderness in his arches, and 
swelling of his feet, especially after standing and walking 
on them all day.  VA treatment records indicate that the 
veteran has bilateral calluses.  Additionally, the November 
2003 examiner reported that the veteran had mild edema.  This 
evidence suggests that the veteran has more than moderate 
symptomatology.  Accordingly, the Board finds that a 30 
percent rating is warranted, effective from the date of the 
claim for an increase in July 2003.  

As noted above, since the veteran has indicated that a 30 
percent rating would satisfy his appeal, the Board finds that 
this decision represents a full grant of the benefit sought 
on appeal as to this issue.  Therefore, it is unnecessary for 
the Board to discuss any higher disability ratings or the 
applicability of extraschedular ratings.  


ORDER

Subject to the law and regulations governing payment of 
monetary benefits, a 30 percent rating for bilateral pes 
planus is granted effective from the date of the claim for an 
increase in July 2003.  


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


